UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Juan A.L. Kinley,

Petitioner,
Vv. Case No. 3:03-cv-127
Judge Michael H. Watson
Margaret Bradshaw, Warden, Magistrate Judge Michael R. Merz
Respondent.
OPINION AND ORDER

Final judgment dismissing this capital habeas corpus action was entered
on October 2, 2014. ECF No. 86. While this case was on appeal, Petitioner
Juan A.L. Kinley (“Petitioner”) sought and obtained a remand to this Court. ECF
No. 93. This matter is before the Court for consideration of Kinley’s Motion for
Relief from Judgment Under Fed. R. Civ. P. 60(b)(6), ECF No. 133, the
Magistrate Judge’s Report and Recommendation (R&R), ECF No. 136, and
Kinley’s Objections, ECF No. 137. For the following reasons, the Court
OVERRULES Kinley’s Objections, ADOPTS the R&R, and DENIES Kinley’s
Motion for Relief from Judgment.

A. PROCEDURAL HISTORY

This case was returned to the Court when Kinley moved the United States

Court of Appeals for the Sixth Circuit to remand the case to permit this Court to

reconsider grounds sixteen and seventeen in light of the deposition testimony of
Donald Merriman, obtained during habeas corpus discovery. The order granting
Kinley’s motion states in its entirety:
The petitioner moves to remand this appeal to the district court

to permit it to consider the Sixteenth and Seventeenth grounds for

relief in light of new deposition testimony. The respondent opposes

the motion, and the petitioner replies.

The motion to remand is GRANTED to enable the district court

to address the matters in the first instance. The court will retain

jurisdiction in this appeal, and the petitioner is instructed to file a

status report every 90 days.
ECF No. 93.

On March 2, 2020, Kinley filed a Motion to Grant Habeas Corpus Relief on
Grounds sixteen and seventeen. ECF No. 111. Kinley argues that the State
both suppressed exculpatory evidence in violation of Brady v. Maryland, 373 U.S.
83, 86 (1963), and knowingly solicited false testimony in violation of United
States v. Agurs, 427 U.S. 97, 103 (1975), and Napue v. Illinois, 360 U.S. 264,
269 (1959), in light of the deposition testimony of Donald Merriman. Merriman
testified at trial that Kinley had admitted to the killings for which he was tried and
sentenced to death but testified in his deposition that he lied at Kinley’s trial and
that Kinley never made any such admission. The Court ruled when it originally
denied relief on grounds sixteen and seventeen that it could not consider the
Merriman deposition because of evidentiary limitations imposed by Cullen v.

Pinholster, 563 U.S. 170 (2011). ECF No. 67, at PagelD ## 570-71; ECF No.

77, at PagelD ## 675-77; ECF No. 85, at PagelD ## 780-89. There, the
Case No. 3:03-cv-127 Page 2 of 19
Supreme Court held that any decision by a federal court in habeas corpus on a
claim that the state courts adjudicated on the merits must be limited to the same
record that the state court had before it. The state courts did not have the
Merriman deposition before them when they rejected Kinley’s claims during his
initial postconviction proceedings. But Kinley argued that his re-presentation of
those claims, bolstered by the Merriman deposition, to the state courts during
successor postconviction proceedings cleared the way for this Court to
reconsider those claims and the Merriman deposition. ECF No. 111, at PagelD
## 8949-50, 8952.

ina June 12, 2020 Report and Recommendation, the Magistrate Judge
recommended that Kinley’s motion for habeas relief be denied for want of
jurisdiction. ECF No. 118. The Magistrate Judge set forth the short remand
order verbatim, then noted that final judgment was entered in this Court on
grounds sixteen and seventeen, which was appealable and appealed, and was
not vacated by the remand order. /d. at PagelD # 9013. Finding the Court to be
without the authority to modify a judgment that was on appeal, the Magistrate
Judge opined that the proper course for Kinley was to file a motion for relief from
judgment pursuant to Fed. R. Civ. P. 60(b). /d. at PagelD # 9014. The
Magistrate Judge reasoned that if Kinley could satisfy the Rule 60(b) standard,
then this Court would have the authority to modify judgment on grounds sixteen

and seventeen. If not, the Magistrate Judge continued, the Court would at least
Case No. 3:03-cv-127 Page 3 of 19
be in a position to make an indicative ruling pursuant to Fed. R. Civ. P.
62.1(a)(3).

Kinley objected to the Magistrate Judge’s Report, ECF No. 121, and on
August 17, 2020, this Court returned the matter to the Magistrate Judge for
further analysis, ECF No. 123.

On November 5, 2020, the Magistrate Judge issued a Supplemental
Report and Recommendation recommending that Kinley’s objections be
overruled. ECF No. 125. The Magistrate Judge again recounted the Sixth
Circuit's remand order verbatim. The Magistrate Judge found unpersuasive
Kinley’s entreaty for construing the remand order in pari materia with the parties’
pleadings, and assertion that if the Sixth Circuit had intended a limited remand it
would have cited App. R. Civ. P. 12.1. /d. at PagelD ## 9130-31. Concluding
that Rules 12.1 and 62.1 must be considered together, since they were adopted
by the same United States Supreme Court order, the Magistrate Judge reiterated
that the filing of a notice of appeal divests a district court of jurisdiction and
cautioned that issuing any decision altering a final judgment without the
jurisdiction to do so risks wasting time and judicial resources. /d. at PagelD
## 9132-33.

Upon consideration of Kinley’s objection, ECF No. 127, this Court on
December 15, 2020, overruled Kinley’s objection and adopted the Report and

Supplement. ECF No. 129. In rejecting Kinley’s argument that the Sixth Circuit’s
Case No. 3:03-cv-127 Page 4 of 19
remand order “essentially vacated” the final judgment, this Court noted that the
sixth Circuit expressly retained jurisdiction, did not issue a mandate, and offered
no language vacating the final judgment. /d. at PagelD # 9158.

Kinley acquiesced, and filed a Fed. R. Civ. P. 60(b) motion for relief from
judgment on January 29, 2021. ECF No. 133. Kinley argued that he satisfies the
Rule 60(b) standard because this Court’s adherence to the intervening decision
in Pinholster constituted a fundamental error or defect in the integrity of these
proceedings. /d. at PagelD # 9169. Kinley continued that his case presents the
type of exceptional or extraordinary circumstances that Rule 60(b) was meant to
remedy, insofar as the state’s most incriminating evidence against Kinley
consisted of suborned perjury and false testimony that reconsideration of
grounds sixteen and seventeen in light of the Merriman deposition would enabie
this Court to redress. /d. at PagelD ## 9168-70. Arguing that the delicate
balance between finality and justice here falls strongly in favor of relief because
he has exercised diligence and demonstrated probable merit, Kinley urged the
Court to give him the one fair shot at habeas corpus review that Congress
intended. /d. at PagelD #9170. He stressed the inaccuracy of the highly
incriminating evidence, the fact that confessions are like no other evidence, and
how this alleged confession was bolstered even further in this case by the fact
that the prosecution repeatedly emphasized the false testimony about Kinley’s

alleged confession. /d. at PagelD ## 9170-72. Finally, Kinley reminded that he
Case No. 3:03-cv-127 Page 5 of 19
is under sentence of death, and “death is different.” /d. at PagelD # 9174
(quoting Gardner v. Florida, 430 U.S. 349, 357-58 (1977)).

In the April 19, 2021 R&R, the Magistrate Judge recommended (1) denying
Kinley’s motion, due to Kinley’s failure to demonstrate a fundamental defect
sufficient to satisfy the Rule 60(b) standard, and (2) issuing an indicative ruling
pursuant to Fed. R. Civ. P. 62.1 stating that the Court would grant Kinley’s Rule
60(b)(6) motion if, but only if, the Sixth Circuit remands the matter for that
purpose and states that consideration of the Merriman deposition is not
inconsistent with Pinholster. ECF No. 136. After reiterating his belief that Fed.
R. Civ. P. 62.1 applies in this case, the Magistrate Judge noted that the Merriman
deposition would have been considered were it not for Pinholster. Id. at PagelD
#9196. The Magistrate Judge further noted that in the ten years since Pinholster
was issued, Sixth Circuit decisions have only strengthened the Magistrate
Judge’s view of Pinholsters preclusive effect and Kinley failed to offer any
authority for why this Court can consider the deposition. /d. at PagelD ## 9196-
97. The Magistrate Judge conceded that he “may be mistaken in his reading of
the remand[,]” and that “[i]f the Sixth Circuit believes that considering the
Merriman deposition on the merits is consistent with Pinhoister, it has only to say
so.” Id. at PagelD # 9197. The Magistrate Judge also offered that,
“[allternatively, of course, Petitioner could ask the Sixth Circuit to clarify the

remand order it previously entered to make that statement.” /d. at PagelD
Case No. 3:03-cv-127 Page 6 of 19
#9198. The Magistrate Judge concluded by stating, “This recommendation is
made to ensure this Court has jurisdiction to decide the 60(b)(6) [motion] so that
judicial time is not wasted in making [sic] decision without jurisdiction.” /d.

This matter is now before the Court upon Kinley’s timely objection. ECF
No. 137. For the following reasons, this Cour. OVERRULES Kinley’s objections,
ECF No. 137, and ADOPTS the Magistrate Judge’s R&R, ECF No. 136.

B. STANDARD OF REVIEW

When a party objects to a Magistrate Judge’s report and recommendation
on a dispositive motion, the District Judge is required by Federal Rule of Civil
Procedure 72(b)(3) to review de novo any portion of the report to which specific
objection has been made.

When a party objects to a magistrate judge’s ruling on a non-dispositive
motion, on the other hand, the district court must “modify or set aside any part of
the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a).
Likewise, 28 U.S.C. § 636(b)(1)(A) provides that “[a] judge of the court may
reconsider any pretrial matter . . . where it has been shown that the magistrate
judge’s order is clearly erroneous or contrary to law.” The “clearly erroneous”
standard applies to factual findings and the “contrary to law” standard applies to
legal conclusions. Gandee v. Glaser, 785 F. Supp. 684, 686 (S.D. Ohio 1992)
(citations omitted). A factual finding is “clearly erroneous” when the reviewing

court is left with the definite and firm conviction that a mistake has been made.
Case No. 3:03-cv-127 Page 7 of 19
Heights Cmty. Cong. v. Hilltop Reality, Inc., 774 F.2d 135, 140 (6th Cir. 1985). A
legal conclusion is “contrary to law” when the magistrate judge has
“misinterpreted or misapplied applicable law.” Hood v. Midwest Sav. Bank, No.
C2-97-218, 2001 WL 327723, at *2 (S.D. Ohio Mar. 22, 2001) (citations omitted).

Here, according to Kinley, the Magistrate Judge’s Report “can be read as
either dispositive or non-dispositive, depending on whether or not this Court
chooses to deny Kinley’s Rule 60(b) and dismiss his request for a merits
adjudication on grounds sixteen and seventeen, or requests clarification from the
Sixth Circuit pursuant to Fed. R. Civ. P. 62.1.” ECF No. 137, at PagelD # 9203.

Because a motion for relief from judgment is not a “pretrial matter” referred
to a Magistrate Judge under 28 U.S.C. § 636(b)(1)(A), the Court treats it as an
“additional duty” referred under 28 U.S.C. § 636(b)(3) requiring an assigned
Magistrate Judge to file a report and recommendation. The Court then reviews
that report de novo and has done so here.

Kinley seeks relief from judgment pursuant to Fed. R. Civ. P. 60(b\6).
Rule 60(b) allows a party to seek relief from final judgment under limited
circumstances. Rule 60(b)(6) is a catchall provision that allows relief for any
other reason that justifies relief and is properly invoked only in exceptional or
extraordinary circumstances. Courts should thus employ Rule 60(b)(6) “only in
‘unusual and extreme situations where principles of equity mandate relief.” Blue

Diamond Coal Co. v. Trustees of the UMWA Combined Benefit Fund, 249 F.3d
Case No. 3:03-cv-127 Page 8 of 19
519, 524 (6th Cir. 2001) (quoting Olle v. Henry & Wright Corp., 910 F.2d 357.
365 (6th Cir. 1990) (emphasis in original)).
The Magistrate Judge invoked Fed. R. Civ. P. 62.1, which provides:

Rule 62.1 Indicative Ruling on a Motion for Relief That Ils Barred
by a Pending Appeal

{a) Relief Pending Appeal. If a timely motion is made for relief that
the Court lacks authority to grant because of an appeal that has
been docketed and is pending, the court may:

(1) defer considering the motion;

(2) deny the motion; or

(3) state either that it would grant the motion if the court of
appeals remands for that purpose or that the motion raises a
substantial issue.
(b) Notice to the Court of Appeals. The movant must promptly
notify the circuit clerk under Federal Rule of Appellate Procedure
12.1 if the district court states that it would grant the motion or that
the motion raises a substantial issue.

{c) Remand. The district court may decide the motion if the court of
appeals remands for that purpose.

Fed. R. Civ. P. 62.1
C. KINLEY’S OBJECTIONS
Kinley objecis (1) to the Magistrate Judge’s narrow reading of the Sixth
Circuit's remand order; and (2) that the indicative ruling proposed by the
Magistrate Judge is warranted. He raises the following objections and divides

them into two parts.

Case No. 3:03-cv-127 Page 9 of 19
Kinley objects/appeals from the Magistrate Judge’s Report and
Recommendations denying Kinley’s Rule 60(b) motion on the
ground that there was no fundamental defect in this Court’s final
order/judgment (ECF 85 & 86); or, alternatively that this Court or
Petitioner request a clarification from the Sixth Circuit Court of
Appeals of its remand order (ECF 93) that this Court is permitted
under Pinho/ster to consider the Merriman deposition to adjudicate
Kinley’s sixteenth and seventeenth grounds for relief.

1. To the extent the Sixth Circuit ordered this case remanded to

[re]Jconsider the sixteenth and seventeenth grounds for relief in light

of the Merriman deposition, this Court has the authority to vacate its

final judgment on those grounds and make a merits ruling based

upon the new evidence.

2. There is no need for this Court, or Kinley, to request the court

of appeals, under Fed. R. Civ. P. 62.1, issue another remand order

stating the district court has jurisdiction to consider the sixteenth and

seventeenth grounds for relief in light of Merriman’s deposition
testimony and that doing so would not run afoul of Pinholster.
ECF No. 137, at PagelD ## 9203, 9204, 9207.

For the reasons that follow, the Court disagrees with and overrules these
objections. The Court cannot, no matter how much it wants to, read the mandate
order as conveying jurisdiction to grant relief on grounds sixteen and seventeen,
or even reconsider them in light of the Merriman deposition because of the
preclusive effect of Pinholster—which this Court is not persuaded Kinley’s
unsuccessful pursuit of successor postconviction relief removed.

1. The Remand Order

Although it certainly seems unlikely, as Kinley reasons, that the Sixth

Circuit would remand the case if it did not intend to give this Court the jurisdiction

Case No. 3:03-cv-127 Page 10 of 19
to reconsider grounds sixteen and seventeen in light of the Merriman deposition,
the Court cannot help but reach the same conclusion that the Magistrate Judge
reached. That is, a final judgment was entered on those grounds, which was
appealable and appealed. Neither the remand order nor any order this Court
could find reversed or vacated that judgment. No mandate issued. And the Sixth
Circuit expressly retained jurisdiction.

It is axiomatic that federal courts are courts of limited jurisdiction, and
when there is doubt as to whether jurisdiction exists, that doubt should be
resoived in favor of finding no jurisdiction. Cf. Lam v. City of Cleveland, No. 1:18-
cv-2023, 2018 WL 5857990, at *1-2 (N.D. Ohio Nov. 9, 2018) (addressing
removal) (citing Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541
(1986)); Crump v. Worldcom, Inc., 128 F. Supp. 2d 549, 552 (W.D. Tenn. 2001)
(“The federal courts are courts of limited jurisdiction, and have a continuing
obligation to examine their subject matter jurisdiction throughout the pendency of
every matter before them.”) (quoting Robinson v. Mich. Consolidated Gas Co.,
Inc., 918 F.2d 579, 582 (6th Cir. 19960)).

“AS a general rule, a district court no longer has jurisdiction over an action
as soon as a party files a notice of appeal, and at that point the appellate court
assumes jurisdiction over the matter.” Pitfock v. Otis Elevator Co., 8 F.3d 325,
327 (6th Cir. 1993) (citing Lewis v. Alexander, 987 F.2d 392, 394 (6th Cir. 1993)).

If the Sixth Circuit intended its remand order to convey jurisdiction to this Court, it
Case No. 3:03-cv-127 Page 11 of 19
included no language to that effect and expressly stated that it was retaining
jurisdiction. “[A] remand is presumptively general as opposed to limited.” United
Stafes v. Woodside, 895 F.3d 894, 899 (6th Cir. 2018). To limit or tailor the
scope or purpose of a remand, the court of appeals must convey clearly its intent
with language that is unmistakable. United States v. Campbell, 168 F.3d 263,
268 (6th Cir. 1999}. But the appellate court need not state its intent in the final
sentence of the order; rather, it may state so anywhere in the order. Woodside,
895 F.3d at 900.

This Court earnestly wants to comply with the Sixth Circuit's wishes. But
questions of jurisdiction must be resolved in favor of finding no jurisdiction.
Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). And the
remand order in this case gives no indication of conveying jurisdiction and every
indication that it did not. That is especially so, as the Court will explain below,
when the remand order purports to direct this Court to do something—namely,
weigh the merits of claims in light of new evidence that the state courts did not
have before them when they considered those same claims--that would fly in the
face of ten years of Sixth Circuit precedent with respect to the circuit's
interpretation and application of Pinholster.

When the Magistrate Judge recommended, and this Court agreed, that the
only way the Court could grant the relief Kinley requested, in view of the remand

order, was for Kinley to file a Rule 60(b) motion, it was with the hope or even
Case No. 3:03-cv-127 Page 12 of 19
expectation that Kinley would be able to satisfy the Rule 60(b) standard. But the
only “fundamental error” or “defect in the integrity of the proceedings” to which
Kinley could point was this Court’s adherence to Pinholsfer. A district court’s
observance of controlling law, however much the court may disagree with that
law, cannot be characterized as a fundamental error or a defect in the integrity of
the proceedings. Pinholster had not yet been handed down when the Court
granted Kinley leave to depose Donald Merriman. But it was fully in effect when
the Court considered the merits of Kinley’s claims, and its reach was
unmistakable—made only clearer, as the Magistrate Judge pointed out, by the
Sixth Circuit’s application of Pinholster over the decade since it was issued to
strictly preclude the consideration of new evidence when weighing the merits of
claims that the state courts adjudicated on the merits.

The Court thus OVERRULES Kinley’s objection that “this Court has the
authority to vacate its final judgment on [the sixteenth and seventeenth
groundsj,]” ECF No. 137 at PagelD # 9204, and agrees with and ADOPTS the
Magistrate Judge’s recommendation that Kinley’s Rule 60(b) motion, ECF No.
133, must be DENIED.

2. Pinholster

What Kinley asks the Court to do is far too substantial to do in the absence
of an unmistakable directive. Even if Kinley discussed Pinholster in his motion

requesting remand, the remand order itself does not convey the kind of
Case No, 3:03-cv-127 Page 13 of 19
command this Court believes is owing for it to undertake such an about-face vis-
a-vis Pinholster. Kinley assumes, without reasoning or authority, that his return
to the state courts in successor postconviction proceedings to re-present his
claims, along with the Merriman deposition, removes any hurdle that Pinho/ster
presented to this Court’s ability to consider the Merriman deposition. ECF No.
137, at PagelD # 9200 (“And, since the state court had then been given an
opportunity to rule on that evidence, Pinholster no longer precluded this Court
from considering the evidence obtained in the deposition[.]’); at PagelD # 9200
(“Then, in its order granting Kinley’s motion to remand, because he had complied
with the requirements of Pinholster . ...” (emphasis added)). And Kinley
appears to assume from the Sixth Circuit's silence that it agrees. But that
position is directly at odds with the one this Court recently took as to another
unsuccessful attempt to re-present claims and new evidence to the state courts
in successor postconviction proceedings in an effort to avoid Pinholster’s
preclusive effect.

In Dunlap v. Paskeitt, No. 1:99-cv-559, 2019 WL1274862 (S.D. Ohio Mar.
20, 2019), this Court rejected a similar request by a petitioner to consider new
evidence developed in habeas corpus discovery following the petitioner’s return
from an unsuccessful pursuit of successor postconviction proceedings in an effort
to overcome Pinholster’s restriction. The Court explained in part:

[I]n Carter v. Mitchell, 829 F.3d [455], 464-67 [(6th Cir. 2016)], the
Case No. 3:03-cv-127 Page 14 of 19
Sixth Circuit held that the trial court had not abused its discretion in
denying Carter's request to stay his habeas proceedings and hold
them in abeyance so he could return to the state court to present
evidence in support of claims that had already been presented to
and rejected by the state courts—albeit without the evidence that
Carter had developed in habeas corpus. The Sixth Circuit noted that
“Pinhoister indeed limited the ‘record under review’ in federal habeas
proceedings to ‘the record before the state court,’ precluding review
of evidence developed in federal habeas proceedings.” /d. at 464.
“(In an effort to evade Pinholster,” the Sixth Circuit continued,
“Carter seeks to return to state court so that he can change the
record before it and, hopefully, recommence federal habeas
proceedings with a more favorable state court record.” /d. The crux
of Carter's argument was that “Rhines permits stays for a petitioner
to ‘exhaust evidence’ — in other words, to return to state court to
submit additional evidence to buttress claims already exhausted....”
id. at 466. The Sixth Circuit rejected that argument, and made clear
that Rhines stays may not be extended to encompass “unexhausted
evidence.” /d. at 467.

Dunlap, 2019 WL 1274862, at *7.

There is a critical distinction between state courts being presented with
evidence and state courts having evidence before them within the meaning of
Pinholster. As this Court reasoned in Dunlap:

[T]he evidence Petitioner seeks to add to ground fourteen is
evidence that the state courts have not considered, despite
Petitioner’s attempt to persuade them to consider it. As to each of
the claims that Petitioner presented in his successive postconviction
petition, both the trial court and the court of appeals held that the
trial court did not have jurisdiction to consider the claim because
Petitioner had failed to meet the jurisdictional prerequisites for filing
a successive postconviction petition set forth in Ohio Rev. Code
§ 2953.23(A). (record citations omitted.) The Ohio Supreme Court
declined jurisdiction to review the case, thereby leaving in effect the
trial court’s judgment as affirmed by the court of appeals. (record
citation omitted.) It is immaterial that the trial court and appellate
court offered pronouncements on the merits of some of Petitioner's

Case No. 3:03-cv-127 Page 15 of 19
claims, for any judgment of the merits by a court that lacks
jurisdiction is void ab initio. See, e.g., Gumm v. Mitchell, 775 F.3d
345, 362 (6th Cir. 2014). And the Sixth Circuit has ruled that R.C.
§ 2953.23(A)’s jurisdictional prerequisites constitute an adequate
basis for denying federal habeas review. See Moore v. Mitchell, 708
F.3d 760, 776 (6th Cir. 2013); see also Stojetz v. Ishee, 892 F.3d
175, 204-06 (6th Cir. 2018); Davie v. Mitchell, 547 F.3d 297, 311
(6th Cir. 2008).

[T]he unmistakable conclusion from the foregoing is that the state

courts were presented with, but did not consider and therefore did

not have before them, the new evidence that Petitioner seeks to add

to his fourteenth ground for relief. That being so, Pinholster

precludes this Court from considering that evidence in determining

whether the state courts’ decision denying the version of Petitioner’s
mitigation-phase ineffective assistance claim as originally pleaded

was unreasonable within the meaning of 28 U.S.C. § 2254(d).

Dunlap, 2019 WL 1274862, at *9. A court without jurisdiction to rule on a
successive postconviction action cannot be said to have had before it any of the
evidence underlying that action.

Here, as in Dunlap, the state courts determined that Kinley failed to satisfy
the jurisdiction prerequisites for pursuing a successive and untimely
postconviction petition. The Court rejects Kinley’s assertion that the state
appellate court addressed the merits of his claims and suggestion that that
somehow “complied” with Pinholster and removed Pinholster’s preclusive effect.
As this Court stated in Duniap, “i]t is immaterial that the trial court and appellate
court offered pronouncements on the merits of some of Petitioner's claims, for

any judgment of the merits by a court that lacks jurisdiction is void ab initio.” Id.

(citing Gumm v. Mitchell, 775 F.3d 345, 362 (6th Cir. 2014)). And, as the Court
Case No. 3:03-ev-127 Page 16 of 19
also noted in Dunlap, Pinholster does not contain a due diligence exception. /d.
at *10 (quoting Lynch v. Hudson, 182 F. Supp. 2d 787, 791 (S.D. Ohio 2016)).
That being so, as to any claim that the Ohio courts adjudicated on the merits,
Pinholster precludes this Court from considering any evidence that the state
courts did not have before them in determining whether the state courts’
adjudication was unreasonable under § 2254(d).'

That is why the indicative ruling advocated by the Magistrate Judge is
especially warranted in the instant case. This Court concluded in Dunlap that
there was no due diligence exception to Pinho/ster and that it was not for this
Court to find one in the first instance. If the Sixth Circuit believes otherwise, then
it need only say so. And an indicative ruling by this Court provides a tailor-made
vehicle for the Sixth Circuit to say so. As noted above, Kinley assumes that his
return to the state courts in successor postconviction proceedings to re-present
his claims, along with the Merriman deposition, removes any hurdle that
Pinholster presented to this Court's ability to consider the Merriman deposition.
And he assumes from the Sixth Circuit's silence that it agrees. Maybe the Sixth

Circuit does agree with Kinley and would disagree with the position that this

 

1 But see Hughbanks v. Hudson, -- F. 4th --, 2021 WL 2521591, at *4—5 (6th Cir.
June 21, 2021) (finding, without discussing or citing Pinhoilster, that a Brady claim
re-presented in a successive postconviction action that the state courts
dismissed for want of jurisdiction was not adjudicated on the merits, and was
therefore entitled to de novo review, but was procedurally defaulted absent a
showing of cause and prejudice to excuse the default.)

Case No. 3:03-cv-127 Page 17 of 19
Court took in Dunlap (and agree with the position the panel in Hughbanks took).
In the Undersigned’s view, that would be a welcome development in the law. But
given the magnitude of the about-face that would represent, this Court would
rather know for certain that that is what the Sixth Circuit intended than to
presume as much from silence.

The Court accordingly OVERRULES Kinley’s objection that “[t]here is no
need for this Court, or Kinley, to request the court of appeals, under Fed. R. Civ.
P. 62.1, issue another remand order....” ECF No. 137, at PagelD # 9207.

D. CONCLUSION AND INDICATIVE RULING

For the foregoing reasons, the Court DENIES Kinley’s Motion for Relief
from Judgment Under Federal Rute of Civil Procedure 60(b), ECF No. 133.

Pursuant to Federal Rule of Civil Procedure 62.1, the Court FURTHER
STATES that it would grant Kinley’s Motion for Relief from Judgment to
reconsider grounds sixteen and seventeen in light of the Merriman deposition if,
but only if, the Sixth Circuit remands the case for that purpose and states in the
remand order that this Court’s reconsideration of grounds sixteen and seventeen

in light of the Merriman deposition is not inconsistent with Pinhoister.

Case No. 3:03-cv-127 Page 18 of 19
Finally, the Court agrees with the Magistrate Judge that, alternatively,
Kinley could ask the Sixth Circuit to clarify its remand. ECF No. 136, at PagelD
# 9198.

IT 1S SO ORDERED.

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

 

Case No. 3:03-cv-127 Page 19 of 19
